Russell, J.
Under the ruling in Williams v. Inman, (1 Ga. App. 321 2, 3), the plaintiff was entitled to recover actual damages, irrespective of malice or want of probable cause. The questions of malice and want of probable cause should have been submitted to the jury only as to the allowance of exemplary damages in addition to the actual damages which the plaintiff was entitled to recover under the evidence. Consequently, it was error to direct a verdict in favor of the defendant.

Judgment reversed.